Opinion issued November 5, 2009




     






In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00219-CR




BILLY DON TADLOCK, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 7th Judicial District Court
Smith County, Texas
Trial Court Cause No. 007-1182-06



 
MEMORANDUM  OPINION
          Appellant, Billy Tadlock, pleaded guilty to the offense of injury to a child with
an agreed recommendation as to punishment from the State.  The trial court followed
the agreed plea bargain, deferred a finding of guilt, and placed appellant under the
terms and conditions of community service for a period of four years.

           Subsequently, the State filed a motion to adjudicate appellant’s guilt, alleging
that appellant violated the terms of his community service.  After a hearing, the trial
court found that appellant had violated the terms and conditions of his community
service probation, found appellant guilty as originally charged, and assessed 
appellant’s punishment at six years’ confinement with a $5000 fine.  We affirm.
          Appellant’s counsel on appeal has filed a brief stating that the record  presents 
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
          Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel’s brief, we agree that the appeal is frivolous and that there is no
reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).  
          We affirm the judgment of the trial court and grant counsel’s motion to
withdraw.
  Attorney James W. Huggler must immediately send the notice required
by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the
Clerk of this Court.
          Any pending motions are denied as moot.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Sharp and Massengale.
Do not publish.  Tex. R. App. P. 47.2(b).